Beck, P. J.
Service of the bill of exceptions in this case upon Stock & Bond Securities Company, one of the defendants in error, by mailing notice of same to “Stock & Bond Securities Company, c/o J. E. P. Stevens, c/o Wood Chemical Company, P. 0. Box 356, Jacksonville, Florida,” was not sufficient, where it was alleged in the original petition that J. E. P. Stevens was secretary of Stock & Bond Securities Company, alleged to be a non-resident corporation incorporated under the laws of the State of Arizona, but where it further appeared from the petition itself that the corporation “has not maintained any office in Macon, Georgia, or elsewhere for a period of twenty years or longer;” and it not appearing when nor for how long the said Stevens had been made secretary. The foreign corporation was not a resident of Florida and had no place of business there. Such service was not sufficient under the statute. See Civil Code, § 6161, and cit.
Writ of error dismissed.

All the Justices concur, except Gilbert, J., disqualified.